Hunter v City of New York (2019 NY Slip Op 01377)





Hunter v City of New York


2019 NY Slip Op 01377


Decided on February 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2019

Renwick, J.P., Richter, Tom, Kahn, Moulton, JJ.


8537 301304/10

[*1]Jamal Hunter, Plaintiff-Appellant,
vThe City of New York, et al., Defendants-Respondents.


Law Offices of Wale Mosaku, P.C., Brooklyn (Wale Mosaku of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Tahirih Sadrieh of counsel), for respondents.

Order, Supreme Court, Bronx County (Mary Ann Brigantti, J.), entered on or about March 7, 2018, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff asserts claims for false arrest, false imprisonment, malicious prosecution, and violation of constitutional rights under 42 USC § 1983. Inasmuch as the officer's observations established probable cause for arrest, defendants had a complete defense to the claims of false arrest, false imprisonment and malicious prosecution (see Batista v City of New York, 15 AD3d 304 [2005]; Lui Yi v City of New York, 227 AD2d 453 [1996]), notwithstanding the subsequent dismissal of the criminal charges (see Arzeno v Mack, 39 AD3d 341 [2007]). Plaintiff fails to establish bad faith by the officers with respect to false arrest, or actual malice with respect to malicious prosecution (see id. at 342; Jenkins v City of New York, 2 AD3d 291 [2003]).
Defendants further established that defendant Detective Pena did not falsify evidence. Pena's testimony and the photographs and vouchers for the contraband demonstrate that the police did, in fact, recover a bag containing cocaine from behind a cushion of the couch, warranting the dismissal of the denial of a fair trial and failure to intervene claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 26, 2019
CLERK